Case 1:18-cv-00681-RJL Document 93-3 Filed 12/30/19 Page 1 of 2




          EXHIBIT 
        Case 1:18-cv-00681-RJL Document 93-3 Filed 12/30/19 Page 2 of 2


From:             Paris Sorrell
To:               Philip Harvey; Meryl Governski; Gottlieb, Michael; Joshua Riley; mattcouch@af-mg.com; Dawn Fox
Subject:          Rich v. Butowsky - link to second document production
Date:             Friday, September 13, 2019 2:32:49 PM
Attachments:      Butowsky - Priv Log for 9.13.19 Production.xlsx


All,

Below is a link to Mr. Butowsky's second document production (Butowsky 0001315 - Butowsky
0001428).

Link:
https://www.ediscoveryplatform.com/DownloadProduction.aspx?SharedId=f47b76be-d8d0-
4d30-b244-46daa077f526

The password to download the link is: wahoowa

The link is set to expire on September 20, 2019. If you need access after that date, please
contact us. Please note that if you use a Mac, you may need to download The Unarchiver to
unzip the file.

I also attach a privilege log for the production.

Please let us know if you have any trouble accessing the files.

Thanks,
Paris


--
       Paris R. Sorrell
       Harvey & Binnall, PLLC
       717 King Street
       Suite 300
       Alexandria, VA 22314
       (703) 888-1943
       (703) 888-1930 (fax)
       psorrell@harveybinnall.com
